Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 1 of 22 PageID #: 2099
                                                                          1


   1                    IN THE UNITED STATES DISTRICT COURT

   2                    IN AND FOR THE DISTRICT OF DELAWARE

   3                                       - - -

   4
          iCEUTICA PTY LTD and IROKO          :    CIVIL ACTION
   5      PHARMACEUTICALS, LLC,               :
                                              :
   6                         Plaintiffs,      :
                                              :
   7            vs.                           :
                                              :
   8      NOVITIUM PHARMA LLC,                :
                                              :
   9                         Defendant.       :    NO. 18-00599-CFC

  10
                                           - - -
  11
                                           Wilmington, Delaware
  12                                       Thursday, February 7, 2019
                                           12:25 o'clock, p.m.
  13
                                           - - -
  14
         BEFORE:    HONORABLE COLM F. CONNOLLY, U.S.D.C.J.
  15
                                           - - -
  16
         APPEARANCES:
  17
                        FISH & RICHARDSON P.C.
  18                    BY: MARTINA TYREUS HUFNAL, ESQ.

  19
                                   -and-
  20

  21

  22

  23
                                                     Valerie J. Gunning
  24                                                 Official Court Reporter

  25
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 2 of 22 PageID #: 2100
                                                                          2


   1     APPEARANCES (Continued):

   2
                       RICHARDS, LAYTON & FINGER, P.A.
   3                   BY: STEVEN F. FINEMAN, ESQ.

   4
                                   -and-
   5

   6                   AXINN, VELTROP & HARKRIDER
                       BY: DAVID H. SILVERSTEIN, ESQ.
   7                        (New York, New York)

   8
                             Counsel for Defendant
   9

  10                               -   -   -

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 3 of 22 PageID #: 2101
                                                                          3


   1                         P R O C E E D I N G S

   2

   3                   (Proceedings commenced in the courtroom,

   4     beginning at 12:25 p.m.)

   5

   6                   THE COURT:    Welcome.    Do you want to go first, I

   7     guess?   Wait.    You have not signed in yet.       We'll wait until

   8     you all sign in.

   9                   (Pause.)

  10                   THE COURT:    Go ahead.

  11                   MS. HUFNAL:    Thank you, Your Honor.       Martina

  12     Hufnal from Fish & Richardson for the plaintiffs.

  13                   Given the time constraints I understand that are

  14     here, I'm just going to dive right into the substantive

  15     issues or issue in this dispute.        If Your Honor would like

  16     any background on the parties, I'm happy to answer those

  17     questions.    But fundamentally, it's a Hatch-Waxman case and

  18     plaintiff sells the branded version of the drug and the

  19     defendant is going to come on the market with a generic

  20     market, and that initiated this lawsuit.

  21                   So as with any typical patent litigation or

  22     Hatch-Waxman litigation, we served some discovery requests

  23     on the defendant and we received four categories, we have

  24     received four categories of documents.         They're ANDA, which

  25     they're required to give us.       They're correspondence with
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 4 of 22 PageID #: 2102
                                                                          4


   1     the FDA, samples, which we had asked for in our requests.

   2     And now we recently have some lab notebooks kind of

   3     filtering in this past month.       That is a very narrow group

   4     of types of documents that we sought in our discovery

   5     requests, and we have made no more movement on getting

   6     additional types of documents.        When I say "types of

   7     documents, I mean e-mails, for example, PowerPoint

   8     presentations, internal reports that they may have generated

   9     about their development.       Those are the types of documents

  10     that we are seeking discovery into.

  11                   And we set out the long, lengthy correspondence

  12     back and forth that we've had on these issues and we think

  13     that we have tried, made efforts to try to narrow the issues

  14     and narrow the scope of discovery, and none of it has proved

  15     fruitful.

  16                   And just to be fundamentally -- we're seeking

  17     discovery, so while we're going to talk about relevance, I'm

  18     happy to engage in the discussion of what type of document

  19     we think is relevant and why we are seeking these discovery

  20     requests.    We are not obviously at the point where we can

  21     talk about whether a particular document is relevant to the

  22     issue of the case because I'm arguing blindfolded.           I don't

  23     have any of these documents yet.

  24                   So the standard set out is in Rule 26, Your

  25     Honor, that we may obtain discovery regarding nonprivileged
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 5 of 22 PageID #: 2103
                                                                          5


   1     matters relevant to any claim or defense proportional to the

   2     needs of the case.      I think, although I would be interested

   3     to hear what defendant says, it's a little bit of a moving

   4     target whether they're saying they're not relevant or it's

   5     an undue burden on them.       So I'm happy to address either of

   6     those.

   7                   I thought it might make sense and be helpful to

   8     the Court to explain some of the types of documents that we

   9     might find if we get some ESI from the defendants and how

  10     those are relevant to the claims and defenses in the case.

  11                   So, for example, there's a claim construction

  12     dispute.    We have a claim construction hearing coming up,

  13     and one of the issues is the Meloxicam is the active

  14     ingredient in this case, and the claims talk about particle

  15     sizes of the Meloxicam.      One of the claim construction

  16     issues is whether or not those particles have to be pure,

  17     100 percent pure Meloxicam.

  18                   Another dispute I think, noninfringement

  19     argument of theirs is going to be whether or not they even

  20     have particles of Meloxicam.       We certainly would be

  21     interested in the discovery of their internal reports, their

  22     e-mails, their discussions back and forth about how they

  23     refer to their formulation, whether they refer to them,

  24     their formulation as having particles, whether they refer to

  25     their formulations being 100 percent pure, which is what
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 6 of 22 PageID #: 2104
                                                                          6


   1     they are saying the claims require or not, and if they're

   2     not, why.

   3                   THE COURT:    Let me just ask you.

   4                   MS. HUFNAL:    Yes.

   5                   THE COURT:    That information, the purity, the

   6     existence of particles would not be in the ANDA?

   7                   MS. HUFNAL:

   8                                And we'll inevitably have experts in

   9     this case and discussions about how their formulation was

  10     developed, whether or not they tried to insert, for example,

  11     the excipient or some impurities into their particles or

  12     not.   I mean,

  13

  14                                and what they are trying to read into

  15     the claims is this exact 100 percent pure Meloxicam particle

  16     so that there can't be any impurities in there.

  17

  18                   THE COURT:    If they were testing various levels

  19     of purity or using or not using particles in trying to

  20     develop what they've ultimately sought the ANDA for, does

  21     that constitute infringement?

  22                   MS. HUFNAL:    It would constitute infringement if

  23     they're -- well, our position in the claim construction is

  24     it doesn't have to be 100 percent pure.

  25                   THE COURT:    What I just want to know is whether
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 7 of 22 PageID #: 2105
                                                                          7


   1     that would be infringement if in the development of the

   2     product for which they are ultimately seeking FDA approval,

   3     they happen to use whatever purity level you contend the

   4     patent covers or whatever particle it covers.          Would that be

   5     infringement?

   6                   MS. HUFNAL:    I think it would be relevant to the

   7     issue of proving infringement, which is, of course, our

   8     burden, to prove in this case.

   9                   THE COURT:    You wouldn't take the position --

  10     I'm assuming you wouldn't take the position that that would

  11     be infringement?

  12                   MS. HUFNAL:    No, no.

  13                   THE COURT:    Okay.    So therefore isn't really all

  14     that matters for infringement what ultimately is described

  15     in the ANDA application?

  16                   MS. HUFNAL:    Not exactly, Your Honor.       The

  17     issue, and I think this is set out in the Glaxo decision.

  18     What infringement is determined around is the product that's

  19     ultimately going to be sold to the market.          But, yes, the

  20     ANDA is clearly very important.

  21                   THE COURT:    Artificial infringement based on

  22     what's in the ANDA?

  23                   MS. HUFNAL:    It's an artifical act of

  24     infringement.     Filing of the ANDA is the act of

  25     infringement.
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 8 of 22 PageID #: 2106
                                                                          8


   1                   THE COURT:    Right.    But the act of infringement,

   2     meaning what is disclosed in the ANDA, is what we look to to

   3     determine whether or not there's infringement or not?

   4                   MS. HUFNAL:    No.    So whether or not there's

   5     infringement is determined based on the product that

   6     ultimately is going to be sold, which is why you often can

   7     get samples and test the samples, because the ANDA doesn't

   8     always have --

   9                   THE COURT:    That disclosure requirement?

  10                   MS. HUFNAL:    Yes.

  11                   THE COURT:    Thank you for the clarification.

  12                   MS. HUFNAL:    So our burden, of course, is to

  13     prove infringement.      We will rely on the ANDA inevitably as

  14     evidence of that infringement, but oftentimes, and I think

  15     all the cases cited by both sides support the understanding

  16     that there is evidence that's used to prove infringement.

  17     Of course, I mean, if you read their letter, they say, we've

  18     given you everything to know noninfringement.          That's great

  19     for them.    We have to prove infringement, and that's what

  20     we're just seeking from discovery.        Maybe there will be

  21     nothing.    I don't know.    But so far we have not been able to

  22     understand legitimately why they can just deny us discovery,

  23     just certain categories of documents just because, you know,

  24     it's e-mail or just because it's a PowerPoint presentation.

  25                   THE COURT:    So go ahead.     Something you would
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 9 of 22 PageID #: 2107
                                                                          9


   1     expect to find then would be?

   2                    MS. HUFNAL:   Discussion about particles.        Do

   3     their internal formulation people refer to these things as

   4     particles?    Their defenses are now kind of litigation

   5     inspired.    Whether or not they discussed measuring particle

   6     size and decided not to, you know, for various reasons.

   7     Commentary on testing that was done.

   8                    So, yes, we have the ANDA and they've begin us

   9     lab notebooks.     Lab notebooks are problematic for a few

  10     reasons.    One, we can't really tell who -- they are all

  11     addressed to product development.        I think the issue is

  12     product development.      They have some initials at the bottom.

  13     But the discussions, which are usually like the fruitful

  14     piece of information, when people are e-mailing back and

  15     forth and saying, hey, I ran this test and this is what I

  16     found and we're not privy to any of that, we can't get

  17     discovery into any of that.       And that may be relevant to

  18     another issue in the case, which is related to doctrine of

  19     equivalents.

  20                    So we have asserted infringement, both literal

  21     infringement and doctrine of equivalence.          I apologize if

  22     Your Honor is already familiar with --

  23                    THE COURT:    You cannot insult me talking about

  24     patent law, believe me.

  25                    MS. HUFNAL:   For doctrine of equivalence is, the
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 10 of 22 PageID #: 2108
                                                                          10


    1     literal the claim has one, two three elements, and the

    2     product meets all three literally.        Doctrine of equivalence

    3     is maybe the product does not have element two, but what it

    4     has is insubstantially different than what the claim

    5     requires.   That can still be infringement under the doctrine

    6     of equivalence.    And we have asserted that, problem related

    7     to the particle size and the particle issue.

    8                    The discovery into whether or not what they

    9     think they have is insubstantially different into -- from a

  10      particle.   Maybe they designed around to try to not meet the

  11      particle limitation.     Just discovery that we seek at this

  12      point that is relevant to our claims of infringement.

  13                     Another thing on the test, commentary on the

  14      testing, we'll have experts.       Our expert is going to run

  15      some tests.    I assume their expert is going to say that our

  16      expert didn't do things right or used the wrong tests or

  17      whatever.   It would be interesting if their internal people,

  18      what types of testing their intern people did.          That goes to

  19      credibility.    It goes to credibility of the parties, of the

  20      experts.    Again, just discovery into these things.

  21                     And then a big one is inducement.       And there's

  22      some case law that was cited on this issue.         So we have

  23      asserted, we have some method claims, and because of that,

  24      we asserted induced infringement, saying that Novitium is

  25      inducing doctors and pharmacies to infringe by giving their
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 11 of 22 PageID #: 2109
                                                                          11


    1     generic product to patients.

    2                   THE COURT:    Right.   But it's not out there yet.

    3     Right?

    4                   MS. HUFNAL:    No, but we still have that claim

    5     for induced infringement.

    6                   THE COURT:    Explain that to me.     If you are not

    7     actually selling the product, how do you have induced

    8     infringement?

    9                   MS. HUFNAL:    We're going to show that they

  10      intend for doctors to be prescribing this drug.

  11                    THE COURT:    Right.   But don't you have to have

  12      for inducement actual infringement by a third party?

  13                    MS. HUFNAL:    Not under the -- not under the

  14      framework of the Hatch-Waxman.

  15                    THE COURT:    So it actually has an ANDA, specific

  16      carveout?

  17                    MS. HUFNAL:    It might be a declaratory judgment.

  18      There a claim for declaratory judgment with the

  19      infringement.

  20                    You caught me on a question here.        It might be

  21      that we filed a DJ, or that 271(e) -- can I get back to you

  22      on that?    It might be that 271(e) has a provision for

  23      contributory -- for inducement of infringement based on the

  24      filing of the ANDA because the product will be, you know,

  25      distributed by doctors.
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 12 of 22 PageID #: 2110
                                                                          12


    1                    THE COURT:    Okay.    I would be interested in

    2     that.

    3                    MS. HUFNAL:   I will confirm that with you.       But,

    4     nevertheless, they currently have a cause of action that

    5     they have not moved to dismiss.        It's in the case.     What we

    6     would need to prove as set out again in several of these

    7     cases is that Novitium intends, we have to prove a specific

    8     intent by Novitium to induce doctors and pharmacies to do

    9     this.    And in the letter they said, well, you have our

  10      label.   The label controls.      But a few things on that.      The

  11      label is insufficient to show their intent.         We want to have

  12      to get into their minds to show their intent.          And I would

  13      be shocked if they didn't say, well, we just have to copy

  14      the label.    That's what the FDA says.      Novitium, we don't

  15      have any intent.     We don't care if doctors read this or not.

  16                     THE COURT:    Right.

  17                     MS. HUFNAL:   So, for example, for Cascada, that

  18      they are contending their product is going to sell into our

  19      market, that is evidence of their intent to induce the sales

  20      of this.   That's just one example.

  21                     THE COURT:    Okay.

  22                     MS. HUFNAL:   There may be chatter or

  23      forecasting.

  24                     THE COURT:    All right.

  25                     MS. HUFNAL:   So that is in a nutshell why we
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 13 of 22 PageID #: 2111
                                                                          13


    1     think that we just want this discovery.

    2                   THE COURT:    Okay.

    3                   MS. HUFNAL:    And we have not seen any authority

    4     to suggest that it's not warranted or that we can't get it.

    5                   THE COURT:    Got you.    Okay.   Thank you.

    6                   MS. HUFNAL:    All right.    Thank you, Your Honor.

    7                   THE COURT:    Mr. Fineman?

    8                   MR. FINEMAN:    Good afternoon, Your Honor.       Steve

    9     Fineman from Richards, Layton & Finger on behalf of

  10      Novitium.   It gives me pleasure to introduce David

  11      Silverstein from Axinn Veltrop.        With the Court's

  12      indulgence, Mr. Silverstein will address the Court today.

  13                    THE COURT:    All right.    Thanks.   One second.

  14      Okay.   Welcome.

  15                    MR. SILVERSTEIN:      Good afternoon, You Honor.

  16      David Silverstein on behalf of defendant Novitium.

  17                    If I can just back up for a moment, as Your

  18      Honor pointed out and put in more context, Your Honor is

  19      absolutely correct, a Hatch-Waxman case is very different

  20      than your typical patent infringement case.         It's all about

  21      the ANDA.   The reason why they're able to sue us now even

  22      though we're a good number of months, if not longer, from

  23      coming onto the market and the reason they have standing to

  24      do so is because there will be artificial acts of

  25      infringement, which is, under the statute, filing of the
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 14 of 22 PageID #: 2112
                                                                          14


    1     ANDA.

    2                   And the reason that Congress set the scheme up

    3     is because the ANDA defines the product, nothing else.

    4     Unlike the Apple v. Samsung case where, day by day, on the

    5     fly, the alleged infringing product can change, with respect

    6     to pharmaceuticals, they're highly regulated.          The metes and

    7     bounds of what we're able to make the product as, what we're

    8     able to label it as is confined within itself.          It all has

    9     to be reviewed by FDA.      It has to be approved by FDA.

  10      Pharmaceutical manufacturers are forbidden from deviating

  11      from the description of the product in the ANDA itself.

  12                    Now, in order --

  13                    THE COURT:    But you'd agree with what Ms. Hufnal

  14      said, that for infringement in these cases, start getting a

  15      little bit tweaked, right, and then plaintiff has to kind of

  16      readjust in the middle of litigation to prove infringement

  17      based on the latest tweak?

  18                    MR. SILVERSTEIN:     Well, I mean, we're speaking

  19      hypothetically.

  20

  21                    THE COURT:    Right.   But I'm saying if it does

  22      change.

  23                    MR. SILVERSTEIN:     Right.

  24                    THE COURT:    I mean that's one of the issues that

  25      people have to deal with in ANDA cases a lot.          Right?
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 15 of 22 PageID #: 2113
                                                                          15


    1                    MR. SILVERSTEIN:    Your Honor, this is highly

    2     speculative.    If there were in a case, pharmaceutical case a

    3     change in formulation, it would have to be proposed to FDA,

    4     so it would appear in FDA correspondence, which has all been

    5     produced in this case, and FDA would have to approve or

    6     disapprove of that change.      And so there have been

    7     Hatch-Waxman cases where some course adjustment has been

    8     made by the litigants,                                         Your

    9     Honor.

  10                     What we proposed is the ANDA itself, all the FDA

  11      correspondence, even subsequent to filing the ANDA.            We've

  12      produced all of the lab notebooks, which constitutes the

  13      entirety of the detailed and extensive testing that

  14      defendant Novitium has conducted on the product.          In

  15      addition, as Your Honor may or may not be aware, a required

  16      component of every ANDA is a product development report,

  17      which is a narrative that explains to FDA every prototype

  18      considered, every test considered, why changes were made,

  19      and how you eventually arrive upon your final formulation

  20      for the product, because FDA, from their viewpoint, wants to

  21      understand, why are you including these excipients, why are

  22      you including it in this way?       What is their purpose, what

  23      is their function?

  24                     In order for FDA to approve the product, they

  25      need to understand how it works and exactly what the product
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 16 of 22 PageID #: 2114
                                                                          16


    1     is, and so there is no leeway as far as making tweaks

    2     without going through that formal process.

    3                   THE COURT:    So you're saying that basically they

    4     should have everything they need to know about infringement

    5     by looking at what was disclosed to FDA?

    6                   MR. SILVERSTEIN:     Absolutely, Your Honor.      And

    7     there are cases where that's all that's permitted.           In an

    8     effort to reach a compromise with plaintiffs and to avoid

    9     burdening the Court with these disputes, we agreed to go

  10      above and beyond.

  11                    We voluntarily gave them samples, more than they

  12      requested, over 500 capsules.       They're free to test those.

  13      They've had them since December.       So to the extent --

  14                    THE COURT:    You mentioned there's case law.          Do

  15      you know of a Delaware case?

  16                    MR. SILVERSTEIN:     I don't have one offhand, Your

  17      Honor.   There's certainly, depending on the complexity of

  18      the case and the needs of the case, you know, there's

  19      discovery that's permitted.       Also in cases where the

  20      invalidity, for example, is the only issue, discovery has

  21      been limited to the ANDA itself.       But in our case, the

  22      narrow issues before you are just on infringement, and as I

  23      said, everything must and is included in the ANDA itself.

  24      In addition, they have all the underlying testing.           They

  25      have the samples they can test themselves.         Their expert can
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 17 of 22 PageID #: 2115
                                                                          17


    1     test them any way they want.

    2                    In addition, the ANDA itself is the best

    3     evidence.   I mean, they are actually on a fishing expedition

    4     with the hopes of finding something that contradicts the

    5     ANDA.

    6                    THE COURT:   Okay.

    7                    MR. SILVERSTEIN:     But even hypothetically if

    8     there were something that contradicts the ANDA, it's of no

    9     moment.   We can't sell what's on a scrap of paper in

  10      someone's drawer.     We can only sell what's described in the

  11      ANDA itself.

  12                     THE COURT:   Do you have an inducement claim, an

  13      induced infringement claim at this juncture?

  14                     MR. SILVERSTEIN:     Again, Hatch-Waxman cases are

  15      a little bit specialized.      They're different than typical

  16      patent cases.

  17                     THE COURT:   I get that.

  18                     MR. SILVERSTEIN:     In these Hatch-Waxman cases,

  19      there's no willful infringement, so all of this inquiry of

  20      intent --

  21                     THE COURT:   Inducement.    Well, wait.    There's

  22      induced infringement for ANDA cases.        Right?

  23                     MR. SILVERSTEIN:     There's no willful

  24      infringement.    The flavor of inducement that appears, is

  25      permitted in, to be explored in Hatch-Waxman cases is
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 18 of 22 PageID #: 2116
                                                                          18


    1     confined to the label itself.        Does the label induce others

    2     to infringe the patent?

    3                    THE COURT:   So there's no specific intent

    4     requirement?

    5                    MR. SILVERSTEIN:    Not that I'm aware of.      And we

    6     cited cases in our brief.      It's the label that controls the

    7     inquiry.

    8                    THE COURT:   All right.

    9                    MR. SILVERSTEIN:    Now, don't take my word for

  10      it.   In their own brief they say there's even this

  11      discovery, "to explore what may or may not be ultimately

  12      relevant to this case."

  13                     THE COURT:   Right.    Okay.

  14                     MR. SILVERSTEIN:    That's not the right standard

  15      here, Your Honor.     The correct standard here is

  16      proportionality to the needs of the case.         Given the

  17      discovery that the defendants have provided, we have nothing

  18      to hide.   We hope to test their samples and see what we've

  19      confirmed for ourselves, which is no infringement particles.

  20      And given the burden to Novitium, that discovery is not

  21      warranted.

  22                     Now, we've never conceded or agreed that there's

  23      a lack of, or that there is relevance to the infringement

  24      they're seeking.     We've disputed that.

  25                     THE COURT:   You never conceded?
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 19 of 22 PageID #: 2117
                                                                          19


    1                    MR. SILVERSTEIN:    We've never conceded.

    2                    THE COURT:    Right.

    3                    MR. SILVERSTEIN:    Our position has been

    4     consistent all along.       In fact, beginning with the

    5     scheduling conference in this case, which was overseen by

    6     Judge Burke.    Our position is these other documents, not

    7     relevant to the case, particularly in light of our

    8     willingness to produce the ANDA and FDA correspondence, and

    9     that in addition, the burden that's placed on Novitium of

  10      having to collect, and the monetary expense and the

  11      resources with regard to producing them, there's no

  12      justification for producing them in this case.

  13                     THE COURT:    All right.

  14                     MR. SILVERSTEIN:    Another category that was

  15      mentioned by my opposing counsel here was that there may be

  16      design-around efforts in these documents, but the

  17      design-around efforts would be privileged.         They wouldn't be

  18      discoverable anyway.

  19                     THE COURT:    Well, I lost you on that one.      I

  20      mean, I guess attorneys are involved in communications.             If

  21      there's an attorney involved --

  22                     MR. SILVERSTEIN:    Certainly, any communications

  23      with attorneys, any work done at the behest of the attorneys

  24      would be covered by privilege if not work product usually.

  25      So to the extent there are documents they're hoping to
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 20 of 22 PageID #: 2118
                                                                          20


    1     obtain about, you know, interpreting the scope of the

    2     patent, what does it mean, how do we design around it, none

    3     of that would be discoverable.

    4                   And so, and one final comment on the inducement.

    5     What they are seeking boils down to, really they're seeking

    6     willful infringement.      As I said, Your Honor, it has no

    7     place in a Hatch-Waxman case.

    8                   THE COURT:    All right.    Thank you.    Anything

    9     else, Ms. Hufnal?

  10                    MS. HUFNAL:    Very briefly.     I want to clarify on

  11      the induced infringement that is in the complaint.

  12      Declaratory judgment, our count of declaratory judgment of

  13      inducement.

  14                    So we are asking the Court for a declaratory

  15      judgment when this product goes on the market, Novitium will

  16      be inducing infringement, because --

  17                    THE COURT:    Okay.

  18                    MS. HUFNAL:    And on the issue of inducement, I

  19      would just point Your Honor to the AstraZeneca case that's

  20      cited in the briefing, 633 F3d. 1042, and specifically at

  21      page 1058.    And the Federal Circuit is addressing another

  22      allegation of induced infringement and says very clearly

  23      that we need to show the specific intent to prove inducement

  24      and the label is evidence that goes towards the inducement

  25      of infringement.
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 21 of 22 PageID #: 2119
                                                                          21


    1                   THE COURT:    That's an ANDA case?

    2                   MS. HUFNAL:    Yes.   A Hatch-Waxman case.

    3                   Another case I would just point the Court to

    4     based counsel's comments on is the Glaxo versus Novopharm,

    5     also cite in the briefing.

    6                   I think Mr. Silverstein started off with a

    7     position that Hatch-Waxman cases are very different from

    8     other patent cases, and the Federal Circuit has explained

    9     that is not the case.      They're actually just like a patent

  10      infringement case.     We bear the burden.      We have to prove

  11      infringement.    The ANDA, this case goes on to explain this

  12      ANDA is one piece of evidence.       It's not the sole piece of

  13      evidence.   And I actually, you know, looking out at cases

  14      they recite in their papers, have not found any case that

  15      supports the proposition that a generic company only has to

  16      produce their ANDA.     And, in fact, I think all of the cases,

  17      the Federal Circuit doesn't go through all of the evidence

  18      to present to the trial court, but they talk about the ANDA,

  19      the FDA correspondence and other evidence that was adduced

  20      at trial.

  21                    THE COURT:    Your proposed order, it's just --

  22      it's fairly broad.     I could sign it, but there was

  23      renegotiation about trying to narrow that?

  24                    MS. HUFNAL:    So, Your Honor, we believe --

  25                    THE COURT:    I've read your letter.
Case 1:18-cv-00599-CFC Document 71 Filed 04/18/19 Page 22 of 22 PageID #: 2120
                                                                          22


    1                   MS. HUFNAL:     Yes.

    2                   THE COURT:      I get there has been effort.     I'm

    3     just saying --

    4                   MS. HUFNAL:     So we have fact discovery closing

    5     in about two months, and in that time period have to do

    6     depositions, of course.

    7                   THE COURT:      Right.

    8                   MS. HUFNAL:     I'm happy to, if Your Honor wants

    9     to put some time limit the parties need to confer on, for

  10      example, search terms and reach resolution within a week,

  11      hopefully, we can do that.        We'll certainly try our very

  12      best to reach resolution.         I'm not even sure that's how they

  13      want to search.    Other than that, I don't know.        I agree.

  14      We're in a little bit of a difficult position because

  15      Novitium hasn't really been engaged in the discussions of

  16      how we might be able to narrow.

  17                    THE COURT:      Okay.    All right.   I'm going to take

  18      it under advisement, get something out shortly.

  19                    MS. HUFNAL:     Thank you.

  20                    MR. SILVERSTEIN:        Thank you, Your Honor.

  21                    (Hearing concluded at 12:49 p.m.)

  22                            -   -   -

  23

  24

  25
